Citation Nr: 0024571	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-25 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Evaluation of temporomandibular joint disease, rated as 10 
percent disabling.  

Evaluation of thyroid hyperplasia, rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1994.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at North Little Rock, Arkansas.  
The appeal has been continuous since the original grants of 
service connection for the disabilities at issue.  The 
effective date for the current ratings is August 1, 1994, the 
day following separation from active service.  

The veteran had a personal hearing on her appeal before a 
hearing officer at the RO in September 1996.  A transcript of 
that hearing is on file.  

The case was remanded by the Board in March 1998 for 
additional medical evidence, to include VA rating 
examinations for the disabilities at issue.  The purpose of 
the remand has been met.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Temporomandibular joint disease is manifested by more 
motion than normal on opening to approximately 0 to 10 mm.  

3.  Thyroid hyperplasia is manifested by slight prominence of 
the right thyroid lobe that is stable and requires 
suppression therapy but without any thyroid gland dysfunction 
or other adverse symptomatology or secondary complications.  



CONCLUSIONS OF LAW

1.  Temporomandibular joint disease meets the criteria for a 
40 percent rating.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.40, 4.45, 9905 (1999).  

2.  Thyroid hyperplasia is not more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.119, Diagnostic Codes 
7900, 7903 (1995, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claims for entitlement to higher 
evaluations for temporomandibular joint disease and thyroid 
hyperplasia are well-grounded within the meaning of 38 
U.S.C.A. § 5107, that is, they are plausible, meritorious on 
their own or capable of substantiation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board further finds that the VA has 
met its duty to assist in developing the facts pertinent to 
the veteran's claims.  38 U.S.C.A. § 5107.  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

Temporomandibular Joint Disease

In a February 1995 rating decision, the RO granted service 
connection for temporomandibular joint disease and rated the 
disability under Code 9905.  

Impairment of the temporomandibular articulation is evaluated 
under the provisions of Diagnostic Code 9905.  Limited motion 
of the inter-incisal range from 31 to 40 mm warrants a 10 
percent evaluation, from 21 to 30 mm warrants a 20 percent 
evaluation, from 11 to 20 mm warrants a 30 percent 
evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation.  Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  The ratings 
for limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. Part 4, 
§ 4.150 (1999).  

On the November 1994 VA examination, vertical excursion of 
the mandible was reported to be 44 mm.  The examiner did not 
state what limited the movement.  On the May 1998 VA 
examination, the examiner reported that pain limited opening 
of the mouth to 32 mm.  However, pain is not the only factor 
which limits motion.  Motion can be limited by less movement 
than normal, more motion than normal, weakened movement, 
excess fatigability, and incoordination, as well as pain on 
movement.  38 C.F.R. § 4.45 (1999).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, the discussions 
in the 1994 and 1998 examination reports indicate that 
opening of the mouth causes the mandible to move forward and 
out of the sockets.  This makes opening the mouth and chewing 
difficult.  The examiners did not measure the point at which 
the joint dislocated and had more motion than normal.  
However, the discussions indicated that any opening caused 
dislocation.  Consequently, the disability approximates the 
criteria for the highest rating assignable under Code 9905, 
40 percent.  38 C.F.R. § 4.7 (1999).  

Review of the information presented by the veteran and the 
medical reports does not disclose manifestations which would 
warrant a higher rating or another separate rating under any 
applicable code.  38 C.F.R. § 4.150 (1999).  

Thyroid Hyperplasia

VA outpatient clinical records show, in August 1994, that the 
veteran was complaining of an increasingly frequent sensation 
of a mass in the right neck.  On examination there was a mild 
enlargement of the right thyroid lobe without discrete mass.  
A right soft tissue X-ray study showed mild deviation of the 
tracheal air strip to the left indicating a right mass.  
Ultrasound study of the thyroid gland revealed a moderate 
asymmetry of the thyroid gland with the right lobe larger 
than the left.  The left lobe measured approximately 1.1 by 
3.9 centimeters in the anteroposterior and sagittal 
dimensions, respectively, while the right lobe measured 2.6 
by 6.2 centimeters in the anteroposterior and sagittal 
dimensions, respectively.  The thyroid parenchyma was uniform 
in echogenicity with no definite mass lesion seen within the 
right lobe.  

On a VA general physical examination in November 1994, the 
veteran reported a long history of thyromegaly since 1990 for 
which she had received no treatment and with which she had no 
other symptoms.  She stated that she could feel her gland.  
Thyroid hyperplasia was diagnosed.  

VA outpatient treatment records show, in July 1995, that the 
veteran was followed up for goiter with no dominant nodule or 
voice change but with an asymmetrical gland.  She had been on 
suppressive therapy for 3 months.  A follow-up in November 
1995 showed no complaint.  Slightly asymmetrical, right more 
than left, cervical lymph nodes and mobile vocal cords were 
shown.  Her status was termed stable.  In December 1995, it 
was noted that she was on Synthroid, .1 milligram a day.  
There was no history of nodules.  A slightly enlarged 
thyroid, right more than left, without nodules felt was 
shown.  T4 was at 10.6, compared to a normal range from 4.5 
to 12.  TSH was at .086, compared to a normal range from .5 
to 4.6.  The assessment included benign thyroid goiter with 
thyroid hormone of T4 at 10.6.  Synthroid at .1 milligram a 
day was to be continued.  In March 1996, she reportedly was 
doing well on Synthroid.  A slight goiter without masses was 
shown.  A small thyroid goiter with Synthroid to be continued 
was assessed.  In September 1996, she was seen for complaints 
of numbness of the medial 2 fingers of her left hand and some 
tingling.  Definite numbness of these fingers was detected.  
Paresthesia of the left hand possibly secondary to 
"thyroid" was the diagnostic impression.  Later in 
September 1996, she complained of some dyspnea while lying 
supine after a recent upper respiratory infection with 
paroxysmal nocturnal dyspnea.  There was no dysphagia.  She 
continued to take Synthroid.  The neck examination showed an 
enlarged thyroid with the right lobe more prominent.  
Probable goiter with a prominent right lobe was assessed.  

During the September 1996 hearing, the veteran testified that 
she had a goiter that caused her to be more tired than she 
should be.  She stated that she was a little bit more 
irritable due somewhat to her goiter.  She felt that she had 
gained weight because of goiter.  She reportedly had been 
taking thyroxine for 2 years.  

On a VA examination in May 1998, the veteran complained that 
her thyroid gland had not become smaller or larger and she 
also complained of tiredness and fatigue.  Palpation of the 
thyroid gland revealed that the right lobe was slightly 
enlarged, more so than the left.  There were no discreet 
nodules.  There were no clinical findings of thyrotoxicosis.  
The impression was thyroid hyperplasia.  The examiner 
commented that the veteran's thyroid hyperplasia primarily 
involved the right lobe of the thyroid gland.  Her thyroid 
function reportedly had always been normal.  She had had no 
evidence of malignancy.  She was on suppressive therapy with 
"Levoxyl."  The thyroid gland had not enlarged further since 
she was started on suppressive therapy.  

The severity of an endocrine disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.119 
Part 4 (1998) (Schedule).  We note in this regard that the 
veteran is service-connected for thyroid hyperplasia that has 
been rated under the classification of hyperthyroidism.  The 
regulations concerning the endocrine system were revised in 
1996, during the pendency of the veteran's appeal, and her 
claim must be addressed under both sets of regulations.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) (where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant should be applied unless provided otherwise by 
statute).  

The schedular ratings applicable to hyperthyroidism (DC 7900) 
did not change as a result of the June 1996 revisions; 
therefore, the Board finds that no prejudice will result to 
the veteran by way of appellate review of the claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
VAOPGCPREC 16-92 (July 24, 1992).  Moreover, the Board finds 
no substantive differences between the amended provisions of 
the current Rating Schedule and the prior version with 
respect to the ratings assigned to the veteran's thyroid 
hyperplasia, the provisions in effect will be applied to the 
relevant time periods.  

Under the criteria in effect prior to June 1996 as well as 
currently, hyperthyroidism is evaluated under the criteria 
enumerated in Diagnostic Code 7900.  A disorder that is in 
remission, operated or cured was determined to be zero 
percent disabling.  A 10 percent evaluation is assigned where 
moderate or postoperative symptoms with tachycardia, which 
may be intermittent, and tremor were present.  A moderately 
severe disability, that is one with the history shown under 
severe, but that has reduced symptoms; or one that is 
postoperative, with tachycardia and increased blood pressure 
or pulse pressure of moderate degree and tremor, is evaluated 
as 30 percent disabling.  A severe disability, productive of 
marked emotional instability, fatigability, tachycardia and 
increased pulse pressure or blood pressure, with increased 
levels of circulating thyroid hormone (T4 and /or T3 by 
specific assays), is evaluated as 60 percent disabling.  A 
pronounced disability, with thyroid enlargement, severe 
tachycardia, increased levels of circulating thyroid hormone 
(T4 and /or T3 by specific assays), with marked nervousness, 
cardiovascular, or gastrointestinal symptoms, muscular 
weakness and loss of weight, or postoperative with poor 
results with the symptoms persisting is evaluated as 100 
percent disabling.  

Under the criteria for rating hypothyroidism prior to the 
revisions made to this criteria in June 1996, moderate 
hypothyroidism with fatigability, or the need of continuous 
medication, warranted a 10 percent disability evaluation.  A 
30 percent disability evaluation required moderately severe 
hypothyroidism with sluggish mentality and other indications 
of myxedema, decreased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays).  A 60 percent disability 
evaluation required severe hypothyroidism, with symptoms 
under "pronounced" somewhat less marked, and decreased levels 
of circulating thyroid hormones (T4 and/or T3, by specific 
assays).  Pronounced hypothyroidism with a long history and 
slow pulse, decreased levels of circulating thyroid hormones 
(T4 and/or T3, by specific assays), sluggish mentality, 
sleepiness, and slow return of reflexes warranted a 100 
percent disability evaluation.  38 C.F.R. § 4.119, Diagnostic 
Code 7903 (1995).  

The revised criteria provide that when there is fatigability 
or when continuous medication is required for control of 
hypothyroidism, a minimum rating of 10 percent is assigned.  
A 30 percent disability rating is assigned when there is 
fatigability, constipation, and mental sluggishness.  The 
next higher, or 60 percent disability rating, requires 
muscular weakness, mental disturbance, and weight gain.  The 
highest, or 100 percent disability rating, contemplates cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute) and 
sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (1999).  

As in the case of the criteria for hyperthyroidism under 
Diagnostic Code 7900, the Board finds no substantive 
difference in the rating criteria for hypothyroidism under 
Diagnostic Code 7903 before and after the June 1996 changes, 
although the wording has been minimally changed.  

Currently, and ever since active service, no real thyroid 
dysfunction has accompanied the slight enlargement of the 
right lobe of the thyroid gland.  More recently, the veteran 
has complained of fatigue, tiredness, weight change and 
irritability in connection with this slight enlargement, but 
such has not been clinically confirmed.  She has been on 
suppression therapy for a number of years but the thyroid 
gland has not changed in size and her thyroid status has 
remained stable.  Numbness of the fingers identified in 
September 1996 has not been confirmed as secondary to thyroid 
enlargement.  Clinical studies have consistently shown normal 
thyroid function.  The 10 percent disability evaluation is 
for moderate or postoperative symptoms with tachycardia, 
which may be intermittent, and tremor under Diagnostic Code 
7900 or for moderate hypothyroidism with fatigability or the 
need of continuous medication under Diagnostic Code 7903.  

The next higher, 30 percent, disability evaluation is not 
assignable because the veteran's thyroid hyperplasia does not 
equate with or approximate a moderately severe disability 
with a history of marked emotional instability, fatigability, 
tachycardia, increased pulse or blood pressure and increased 
levels of circulating thyroid hormone or tachycardia and 
increased blood or pulse pressure to a moderate degree and 
tremor (Diagnostic Code 7900).  Neither does her thyroid 
hyperplasia equate with or approximate moderately severe 
hypothyroidism with sluggish mentality and other indications 
of myxedema, fatigability, constipation, as well as decreased 
levels of circulating thyroid hormones (Diagnostic Code 
7903).  

Extraschedular Consideration

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation of 40 percent for temporomandibular joint 
disease is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

An evaluation in excess of 10 percent for thyroid hyperplasia 
is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 



